LONGYEAR, District Judge.
When a creditor presents his claim for probate, he at once subjects himself and his claim to the power and jurisdiction of the court, and both thereby become subject to the orders of the court, under and within the provisions of the bankrupt act, among which is the provision that the court may examine such creditor concerning the debt sought to be proved. Section 22. He is so examined as a party to the proceedings, and is in no sense a “witness” in the sense in which that word is used in the act of congress allowing fees to witnesses. Blatchford, J., has held expressly that witness fees cannot be allowed in such case. Bankrupts examined under section 26 are clearly not entitled to witness fees. In re Okell [Case No. 10,474]; In re McNair [Id. 8,907]. Blatchford, J., bases his decision, and, I think, with entire correctness, on the analogy of the claim to witness fees in the two instances, “the language of section twenty-two, in regard to the examination of the bankrupt and of a creditor, and the language of section twenty-six in regard to the examination of the bankrupt, being substantially identical.” The assignee was therefore correct in refusing to pay to the creditors, Horace J. Miller and John D. Gistivit, fees as witnesses on their examination before the register concerning their respective claims, and such claim for witness fees must be disallowed.